209 A.2d 798 (1965)
Eula LANDERS, Appellant,
v.
Harry M. LANDERS, Appellee.
No. 3645.
District of Columbia Court of Appeals.
Argued March 8, 1965.
Decided April 29, 1965.
Albert J. Ahern, Jr., Washington, D. C., for appellant.
Jean M. Boardman, Washington, D. C., for appellee.
Before HOOD, Chief Judge, and QUINN and MYERS, Associate Judges.
PER CURIAM.
This case has been in and out of the courts of the District of Columbia for the last twelve years. The present appeal relates to a motion filed by appellee to terminate or reduce alimony payments because of changed circumstances. After an extended hearing, the trial court reduced the amount of alimony from $200 to $100 per month, retroactive to the date on which appellee filed his motion.
While several errors are alleged, they amount to an assertion that the trial judge abused his discretion in ordering a reduction. No useful purpose would be served in setting forth in detail the contentions of the parties. On the basis of the transcript, we are satisfied that appellant has failed to sustain her burden of persuading us that we should reject the findings and conclusions of the trial judge and substitute others favorable to her. Nor do we find that the trial court erred in reducing the alimony payments as of the date when the application for such relief was made. Fioravanti v. Fioravanti, 98 U.S. App.D.C. 23, 231 F.2d 776 (1956).
Affirmed.